Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A, Sub-Species I-1,Sub-Species II-2, Sub-Species III-1, Sub-Species IV-2, and Sub-Species V-3, corresponding to
Claims 1-10, FIG. 4, and FIG. 8C (with Claims 11-20 cancelled already, Claims 21-30 withdrawn), in the reply filed on 08/16/2021 is acknowledged; however, Claim 3 belongs to Sub-Species IV-1: conductive foam 10 is removed from the cured composite component 26, [0041], Claim 7 belongs to Sub-Species II-1: one or more layers of uncured composite material 12 are wrapped around the conductive core 10, Fig 3, [0034], and Claim 10 belongs to Sub-Species III-2: uncured composite material 12 has a ceramic matrix composite material (“CMC”), [0036]; therefore, Claims 3, 7 and 10 must withdraw.  
The traversal is on the ground(s) that Applicant believes that Species B and C,… no search or examination burden will be placed on the Examiner as the search of Species A, B, and C (and B and C in particular) will necessarily involve the same or overlapping classes. Sub-Species I-1 and I-2 are directed to carbon foam generally; therefore, no search or examination burden will be placed on the Examiner. Applicant respectfully traverses the restriction requirement between Sub-Species II-1 and II-2. Accordingly, there would be no search or examination burden placed on the Examiner. Applicant also respectfully traverses the restriction requirement between Sub-Species III-1 and III-2. As both of these allegedly distinct species are related to composite This is not found persuasive because Species A does not require the step of forming a conductive foam core into a suitable shape; Sub-Species I-1 does not require searching of a non-graphitic carbon foam; Sub-Species II-2 does not require searching of one or more layers of uncured composite material 12 are wrapped around the conductive foam core 10; Sub-Species III-1 does not require searching of a ceramic matrix composite (“CMC”) material; Sub-Species IV-2 does not require searching of conductive foam 10 is removed from the cured composite component 26; and Sub-Species V-3 does not require searching of the self-heating component 36 comprise a tube 28 (as under Species A) / a panel 34 (as under Species B or Species C). The requirement is still deemed proper and is therefore made FINAL. Accordingly, Claims 1-10 and 21-30 are pending in the application with Claims 3, 7, 10 and 21-30 withdrawn.  An action on the merits for Claims 1-2, 4-6 and 8-9 are as follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Blackmore (US 6,146,576).
Regarding Independent Claim 1, Blackmore discloses a method for forming a cured composite component, comprising:
laying one or more layers of uncured composite material (composite material part 38…preimpregnated with a heat curable resin, Fig 7, Col 8 line 41-42; composite material part 62…preimpregnated with a heat curable resin, Fig 9, Col 10 line 6-7) onto a conductive core (38… includes at least one layer of conductive fibers, Fig 7, Col 8 line 32-33; 62… includes at least one layer of conductive fibers, Fig 9, Col 10 line 3-4; composite material 160…a first resin carrying layer 162, a second layer 164 of conductive material…a third resin carrying layer 166…a fourth layer 168 of conductive material…a fifth resin carrying layer 170, Fig 21, Col 13 line 10-17); and supplying an electric current to the conductive core to resistively heat the one or more layers of uncured composite material to a temperature sufficient to cure the one or more layers of uncured composite material into the cured composite component (currents flowing 
Regarding Claims 4 and 8, Blackmore disclose the invention substantially as claimed and as discussed above, and further teaches:
Claim 4, wherein the conductive core remains in the cured composite component (38 includes at least one layer of conductive fibers, Col 8 line 32-33; 62… includes at least one layer of conductive fibers, Col 10 line 3-4; a second layer 164 of conductive material…a third resin carrying layer 166…a fourth layer 168 of conductive material…a fifth resin carrying layer 170, Fig 21, Col 13 line 12-13).
Claim 8, wherein laying the one or more layers of uncured composite material onto the conductive core comprises placing the conductive core between a first set of the one or more layers of uncured composite material and a second set of the one or more layers of uncured composite material (40, 42 of the conductive fibers between two layers of part 38, see Fig 7; a single composite material with the conducting layers being integrally a part of the material, see Figs 20-22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmore (US 6,146,576) in view of Riedel (US 6,146,576).  
Regarding Claims 2 and 9, Blackmore discloses: Claim 2, further comprising: placing the conductive core and the one or more layers of uncured composite material in a cavity of a vacuum membrane (top portion 74 of the mold 60…a flexible membrane 76 is placed over the composite material part 62. A vacuum is created, Col 10 line 12-14, Fig 9); and
creating a vacuum in the cavity of the vacuum membrane to exert pressure on the one or more layers of uncured composite material while supplying the electric current to the conductive core (the vacuum allows atmospheric pressure to compress and hold the part 62 during the curing operation, Col 10 line 16-18).
Blackmore discloses the invention as claimed and as discussed above; except vacuum membrane under Claim 2 is vacuum bag, and the limitations under Claim 9.
Riedel further teaches Claim 2 a method for curing composite structure (see Title), and the method including using a vacuum membrane is a vacuum bag (wherein an impervious membrane or “vacuum bag” is employed for consolidating the composite, [0004]); Claim 9, wherein a uncured composite material comprise a polymeric matrix composite (the upper and lower composite skins are typically formed from uncured… laminates…in a binding polymeric matrix, [0004]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Blackmore with Riedel’s further teaching of Claim 2, further comprising: placing the conductive core and the one or more layers of uncured composite material in a cavity of a vacuum bag; and creating a vacuum in the cavity of the vacuum bag to exert pressure on the one or more layers of uncured composite material while supplying the electric current to the conductive core; Claim 9, wherein the one or more layers of uncured composite material comprise a polymeric matrix composite because Riedel teaches, in Para. [0004] of providing an excellent adhesive bonding the composite material together, and creating an excellent vacuum bag disposed over the rigid mold member and seals thereto, thereby forming a mold cavity that is occupied by the uncured/unbonded composite lay-up.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmore (US 6,146,576) in view of Spradling et al. (US 2005/0196481 A1).  
Regarding Claims 5 and 6, Blackmore disclose the invention substantially as claimed and as discussed above; except, Claim 5, wherein the conductive core Claim 6, wherein the conductive core comprises a carbon foam.
Spradling et al. further teach Claim 5, wherein a conductive material comprises a conductive foam (carbon foam materials that are electrically conductive, [0017]). Claim 6, wherein the conductive core comprises a carbon foam (carbon foam materials that are electrically conductive, [0017]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Blackmore with Spradling et al.’s further teaching of Claim 5, wherein the conductive core (“the conductive core” taught by Blackmore already) comprises a conductive foam. Claim 6, wherein the conductive core (“the conductive core” taught by Blackmore already) comprises a carbon foam because Spradling et al. teach, in Para. [0018] of providing an excellent conductive material is typically a strong, durable, stable, easily machined, resin-bondable, and relatively unreactive lightweight material, which also exhibit very low coefficients of thermal expansion (CTE) for processing convenience during operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761